Citation Nr: 0304974	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  00-22 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability, claimed as secondary to service-connected 
cervical spine strain with degenerative changes.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. McCray, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1955 to May 1959 
and from February 1962 to March 1977.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO) which determined that new and 
material evidence had not been submitted to reopen the 
veteran's previously-denied claim of entitlement to service 
connection for a low back disability as secondary to a 
service-connected disability of cervical spine strain with 
degenerative changes. 

In June 2001, the Board remanded this issue for further 
evidentiary development.  After the requested development was 
accomplished, the RO issued a supplemental statement of the 
case (SSOC) in October 2002 which continued the previous 
denial.  


FINDINGS OF FACT

1.  An unappealed July 1980 rating decision denied the 
veteran's claim of entitlement to service connection for a 
low back disability as secondary to service-connected 
cervical spine strain with degenerative changes.

2.  Evidence which is not cumulative or redundant of evidence 
previously of record and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for a low back disability 
has not been received since July 1980.




CONCLUSIONS OF LAW

1.  The July 1980 RO rating decision which denied service 
connection for a low back disability is final.  38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 2001); 38 C.F.R. § 20.1103 (2001).

2.  The additional evidence presented since July 1980 is not 
new and material, and the claim for service connection for a 
low back disability is not reopened.  38 U.S.C.A. §§ 5108 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran ultimately is seeking entitlement to service 
connection for a low back disability, which he contends is 
secondary to his service-connected cervical spine strain with 
degenerative changes.  The matter presently before the Board 
involves whether he has submitted new and material evidence 
which is sufficient to reopen his previously-denied claim.

In the interest of clarity, the Board will initially discuss 
whether this issue has been properly developed for appellate 
purposes.  The Board will then address the issue on appeal, 
providing relevant VA law and regulations, a factual 
background, an analysis of the claim and a decision.

The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000). 
The VCAA applies to all pending claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of relevant evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA.  The VCAA also requires VA to assist 
a claimant in obtaining such evidence.  See 38 U.S.C.A. §§ 
5103, 5103A.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issue before the Board arose from a claim filed 
before November 9, 2000.  The regulatory amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), which became effective August 29, 2001.  
In this case, the VCAA and its implementing regulations 
are accordingly generally applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

However, the VCAA appears to have left intact the 
requirement that a veteran must first present new and 
material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the VCAA 
shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f). 

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A.  

Notice

VA has a duty to notify a claimant and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2002)].  As part of the notice, 
VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to a claimant describing 
evidence potentially helpful to the claimant but not 
mentioning who is responsible for obtaining such evidence 
did not meet the standard erected by the VCAA]. 

The Board believes that with respect to this issue, which 
involves the matter of submission of new and material 
evidence, although VA's duty to assist appears to be 
circumscribed the notice provisions of the VCAA are still 
applicable.  The Board notes that the United States Court of 
Appeals for Veterans Claims (the Court) has recently held 
that 38 U.S.C.A. § 5103(a), as amended by the VCAA, and 
38 C.F.R. § 3.159(b), as amended, which pertain to VA's duty 
to notify a claimant who had submitted a complete or 
substantially complete application, apply to those claimants 
who seek to reopen a claim by submitting new and material 
evidence pursuant to 38 U.S.C.A. § 5108.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).       

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue on appeal.  In 
this case, the RO undertook action that is consistent with 
the notification and assistance provisions of the VCAA as it 
relates to new and material evidence claims, and then 
adjudicated the veteran's claim based on all the evidence of 
record.  In the July 2000 statement of the case (SOC) and the 
October 2002 supplemental statement of the case (SSOC), the 
RO outlined the evidence needed to support the veteran's 
claim, and notified the veteran of the pertinent law and 
regulations.

Crucially, in an April 2002 letter, the RO complied with the 
notice requirements of the VCAA and notified the veteran of 
the evidence he is expected to obtain and which evidence VA 
will obtain.  See 38 U.S.C.A. § 5103a; 38 C.F.R. § 3.159(b); 
see also Quartuccio, supra.  

Duty to assist

VA ordinarily has a duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim.  The VCAA 
also requires VA to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.   See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
However, the issue on appeal involves the matter of 
whether a previously denied claim may be reopened.  Under 
such circumstances, VA's duty to assist the veteran in the 
development of his claim is not triggered unless and until 
the claim is reopened.  See 38 U.S.C.A. § 5103A.

In any event, the veteran has been accorded ample opportunity 
to present evidence and argument in support of his claim.  
The veteran has not pointed to any evidence pertinent to the 
issue on appeal which exists and which has not been 
associated with his VA claims folder.  Indeed, the veteran 
has not been heard from for several years.  

The Board remanded this case in June 2002 for the express 
purpose of assisting the veteran in obtaining additional 
medical evidence which would substantiate his claim with 
respect to the question of a causal relationship between his 
service-connected cervical spine disability and his low back 
disability.  The RO specifically requested this evidence in 
its April 2002 letter.  However, as of this date the veteran 
has not replied and no additional records or evidence have 
been received.  

In short, the Board has carefully considered the 
provisions of the VCAA in light of the record on appeal, 
and for the reasons expressed above finds that to the 
extent required the issue of whether new and material 
evidence has been submitted with respect to the claim of 
entitlement to service connection for a left leg and foot 
disability has been developed in conformity with the 
spirit of the VCAA.  Accordingly, the Board will proceed 
to a decision on the issue on appeal. 



Relevant law and regulations

Service connection

(i.)  Direct service connection

In general, the applicable law and regulations state that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 1991 and Supp. 
2002); 38 C.F.R. § 3.303(a) (2002).

Service connection may be also granted for any disease 
first diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

(ii.)  Secondary service connection  

A disability which is proximately due to or results from 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  See 38 C.F.R. § 3.310(a); see also Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  Additional disability 
resulting from the aggravation of a non service-connected 
condition by a service-connected condition is also 
compensable under 
38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 
448.

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Finality/new and material evidence

In general, RO decisions which are unappealed become 
final.  
See 38 U.S.C.A.  § 7105 (West 1991); 38 C.F.R. § 20.1103 
(2002).  A final decision cannot be reopened unless new 
and material evidence is presented.  Pursuant to 
38 U.S.C.A. § 5108 (West 1991), VA must reopen a finally 
disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.   "If 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, [VA] shall 
reopen the claim and review the former disposition of the 
claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).  See also Knightly v. Brown, 6 Vet. App. 200 
(1994). 

An adjudicator must follow a two-step process in 
evaluating previously denied claims.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  First, the adjudicator must 
determine whether the evidence added to the record since 
the last final decision is new and material.  If new and 
material evidence is presented or secured with respect to 
a claim that has been finally denied, the claim will be 
reopened and decided upon the merits.  Once it has been 
determined that a claimant has produced new and material 
evidence, the adjudicator must evaluate the merits of the 
claim in light of all the evidence, both new and old, 
after ensuring that the VA's statutory duty to assist the 
appellant in the development of his claim has been 
fulfilled.  See 38 U.S.C.A. § 5108 (West 1991); 
Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez 
v. West, 12 Vet. App. 321, 328 (1999).

In Evans v. Brown, 9 Vet. App. 273, 283 (1996), the Court 
further delineated the first step of the Manio analysis by 
dividing it into three questions.  The Court indicated 
that the first question for the decision maker is whether 
newly-presented evidence is actually "new" in the sense 
that it was not of record at the time of the last final 
disallowance of the claim and is not merely cumulative of 
other evidence of record.  The second question is whether 
the evidence is "probative" of the "issue at hand."  
Evans, 9 Vet. App. at 283.  Evidence is probative when it 
tends to prove, or actually proves an issue.  The third 
question is whether, in light of all of the evidence of 
record, there is a reasonable possibility that the outcome 
of the claim on the merits would be changed.  Dolan v. 
Brown, 9 Vet. App. 358, 361 (1996); Evans, 9 Vet. App. at 
283.

The Board notes that there has been a regulatory change 
with respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 
2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [to be 
codified at 38 C.F.R. § 3.156(a)].  Because the veteran 
filed his request to reopen his claim prior to that date, 
specifically in May 1999, the earlier version of the law 
remains applicable in this case.

According to the relevant VA regulation, "[n]ew and 
material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a).  Only evidence presented 
since the last final denial on any basis (either upon the 
merits of the case, or upon a previous adjudication that 
no new and material evidence had been presented), will be 
evaluated in the context of the entire record.  Id.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
Court has further held that this presumption of 
credibility is not unlimited.  Specifically, the Court has 
stated that Justus does not require VA to consider 
patently incredible evidence (e.g. the inherently false or 
untrue) to be credible.  Duran v. Brown, 7 Vet. App. 216 
(1994).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), 
the United States Court of Appeals for the Federal Circuit 
noted that new evidence could be sufficient to reopen a 
claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.

Analysis

Evidence previously considered

The veteran's original claim of entitlement to service 
connection for a low back disability was denied by the RO in 
July 1980.  The evidence of record at that time consisted of 
the veteran's service medical records and twoVA medical 
examination reports.  

The veteran's service medical records are pertinently 
negative for a low back disability.  

An April 1978 VA medical examination was pertinently 
negative.  X-rays revealed a normal spine.

At a June 1980 VA medical examination, the veteran complained 
of pain in the lower back.  Examination of the spine revealed 
no positive findings associated with the low back; X-rays of 
the lumbosacral spine revealed some minimal narrowing of the 
L5-S1 intervertebral disc space.    

The July 1980 RO decision

The July 1980 denial of the veteran's claim was predicated on 
a finding that a low back disability was not shown in 
service.  The RO concluded that there was no evidence of a 
low back disability and medical evidence of a nexus or link 
had not been shown.  

The veteran was notified of the RO's decision and of his 
appellate rights in a July 1980 letter.  He did not seek 
appellate review within one year of notification.  Therefore, 
that decision is final and not subject to revision upon the 
same factual basis.  See 38 U.S.C.A. § 7105(c); see also 38 
C.F.R. §§ 20.302, 20.1103.

The July 1980 RO decision granted the veteran's claim of 
entitlement to service connection for cervical spine strain.

The additional evidence

In May 1999 the veteran sought to reopen his claim for 
service connection for a low back disability, which he was 
claiming as secondary to the service-connected cervical spine 
disability.  

The Board observes that reliance upon a new etiological 
theory is insufficient to transform a claim which has been 
previously denied into a separate and distinct, or new, 
claim.  See Ashford v. Brown, 10 Vet. App. 120 (1997).  The 
veteran is still required to present new and material 
evidence in support of his claim.

Since the July 1980 rating decision, Oklahoma City VA Medical 
Center and Lawton, Oklahoma outpatient treatment reports 
dated from April 1999 to July 1999 have been received.  These 
medical records are new, as they were not associated with the 
veteran's claims file at the time of the July 1980 rating 
decision.

The new evidence shows that in April 1999, the veteran 
complained of chronic low back pain.  A definitive diagnosis 
was not included in these reports, although there was an 
indication that, based on the examiner's findings, the lumbar 
spine would be assessed for degenerative joint disease.  
Nowhere in these reports is the veteran's military service 
mentioned or a causal relationship between the veteran's 
service or his service-connected cervical spine disability 
and his low back disability discussed.  

The additional evidence is suggestive of a current low back 
disability, similar to the June 1980 VA examination report 
which was already of record.  However, the additionally 
submitted evidence does not include either any indication of 
in-service disease or injury or, most crucially, medical 
nexus.  The absence of evidence as to those two elements was 
the basis for the denial of the claim in July 1980.  In 
short, none of these additional records can be deemed 
material as defined under 38 C.F.R. § 3.156.

The Board has also considered the veteran's own statements in 
support of his claim.  In his May 1999 claim and July 2000 
notice of disagreement (NOD), the veteran explained that his 
current low back disability is secondary to and aggravated by 
his service-connected disability of cervical spine strain.  
However, any statement by the veteran in support of his claim 
cannot be deemed material as defined under 38 C.F.R. § 3.156.  
It is now well established that lay statements cannot be used 
to establish a nexus between a current disability and 
service.  The Court has held that where the determinative 
issue is one of medical causation or a diagnosis, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1991); see also 38 
C.F.R. § 3.159(a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].   

The record does not reflect that the veteran possesses the 
medical training and expertise necessary to render an opinion 
concerning the diagnosis and etiology of his low back 
disability.  His statements, therefore, unsupported by 
medical evidence, are neither probative of the central issue 
in this case nor so significant that they must be considered 
in order to fairly decide the merits of the claim.  In Routen 
v. Brown, 10 Vet. App. 183, 186, (1997), the Court 
specifically noted "[l]ay assertions of medical causation 
cannot suffice to reopen a claim under 38 U.S.C. 5108."  The 
veteran's statements are therefore not material.  
Furthermore, the Board notes that the current rating of the 
veteran's cervical spine disability under Diagnostic Code 
5290 appears to more accurately reflect his disability as 
portrayed in his medical records and that, in any event, as 
previously discussed, the competent medical evidence of 
record has not demonstrated that his claimed low back 
disability is related to his cervical spine disability.

In summary, the evidence received since the unappealed July 
1980 RO rating decision does not show that the veteran has a 
current low back disability that is related to his service or 
to his service-connected disability of cervical spine strain 
with degenerative changes.  The additional evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
low back disability.  In the absence of new and material 
evidence, the July 1980 rating decision remains final, the 
veteran's claim is not reopened and the benefit sought on 
appeal remains denied.    

Additional comment

As discussed above, there is no duty on the part of VA to 
assist the veteran in the development of his claim in the 
absence of a reopened claim.  The Board views its discussion 
above as sufficient to inform the veteran of the elements 
necessary to reopen his claim for service connection for a 
low back disability.  See Graves v. Brown, 8 Vet. App. 522, 
524 (1996).


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for a low back disability as 
secondary to a service-connected disability of cervical spine 
strain with degenerative changes, the appeal is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

